Exhibit (10)A

 

AMENDMENT NO. 2

 

TO

 

THE ECOLAB MIRROR SAVINGS PLAN

(As Amended and Restated Effective as of March 1, 2002)

 

 

WHEREAS, Ecolab Inc. (the “Company”) adopted an amended and restated Ecolab
Mirror Savings Plan (the “Plan”) effective as of March 1, 2002; and

 

WHEREAS, the Company now desires to amend the Plan to (1) specify that Executive
Deferral directions made pursuant to Section 3.1 of the Plan become irrevocable
on the last day of the period prior to the period in which Base Salary and Bonus
to which such Executive Deferral relates is earned, (2) eliminate the
hypothetical Ecolab Stock Fund as a Hypothetical Investment Fund under the Plan
for future Executive Deferrals and Matching Contributions and (3) prohibit
Executives from designating the Ecolab Stock Fund as the Hypothetical Investment
Fund for any existing portion of their Accounts hypothetically invested in
another Hypothetical Investment Fund;

 

NOW, THEREFORE, pursuant to Section 1.3 of the Plan and Section 5.1 of the
Administrative Document, the Company hereby adopts this Amendment No. 2 to the
Plan effective as of the dates set forth below.

 

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

 

 

Section 1

 

Effective as of January 1, 2005, the third sentence of Section 3.2(1) of the
Plan is hereby deleted and the following is substituted therefor:

 

“Any direction made in accordance with Section 3.1 shall remain in effect until
changed or revoked, except that such direction shall become irrevocable on the
last day of the Plan Year immediately preceding the Plan Year with respect to
which the Base Salary and Bonus subject to such direction are earned (or, with
respect to the first period of eligibility, such direction shall be irrevocable
on the last day of the 30-day election period with respect to Base Salary and
Bonus earned during the same Plan Year).  An Executive may change or revoke a
direction with respect to the deferral of Base Salary and Bonus earned in a
subsequent Plan Year at any time prior to such direction becoming irrevocable.”

 

 

--------------------------------------------------------------------------------


 

Section 2

 

Effective January 1, 2006, the heading of Subsection (1) of Section 6.1 of the
Plan is hereby amended to read as follows:

 

“Hypothetical Investment Fund for Matching Contributions prior to January 1,
2006.”

 

 

Section 3

 

Effective January 1, 2006, Section 6.1 of the Plan is hereby amended by the
addition of a new Subsection (1A) immediately following Subsection (1) thereof
to read as follows:

 

“(1A)      Hypothetical Investment Fund for Matching Contributions on and after
January 1, 2006.

 

(a)                             Notwithstanding the provisions of Subsection (1)
above, Matching Contributions made on or after January 1, 2006 shall be deemed
to be made in cash and invested in accordance with the Hypothetical Investment
Fund election(s) in effect from time to time for Executive Deferrals under
Subsection (2) below.

 

(b)                            Notwithstanding further, any Executive,
regardless of age or service, may, at any time, elect to designate one or more
of the Investment Funds under the Savings Plan (other than the Ecolab Stock
Fund) as the Hypothetical Investment Fund(s) for that part of his Account which
is attributable to Matching Contributions.”

 

 

Section 4

 

Effective January 1, 2006, the first two sentence of Section 6.1(2) of the Plan
are hereby amended to read as follows:

 

“To the extent permitted by Code Section 409A, the Hypothetical Investment Funds
for purposes of the portion of an Executive’s Account which is attributable to
his Executive Deferrals shall be those same Investment funds designated by the
Company under the Savings Plan, provided, however that effective January 1,
2006, the Ecolab Stock Fund will not be a Hypothetical Investment Fund with
respect to the investment of Executive Deferrals made on or after January 1,
2006.  Each Executive (or his Death Beneficiary) may elect, in a manner
prescribed by the Administrator from time to time, one or more Hypothetical
Investment Funds in which his Executive Deferrals are deemed to have been
invested for purposes of crediting earnings and losses to the portion of the
Executive’s Account which is attributable to Executive Deferrals, provided,
however, that effective

 

 

2

--------------------------------------------------------------------------------


 

January 1, 2006, no Executive or Death Beneficiary may elect the Ecolab Stock
Fund as a Hypothetical Investment Fund with respect to Executive Deferrals.”

 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Amendment No. 2 and has caused
its corporate seal to be affixed this 15 day of December, 2005.

 

 

 

 

ECOLAB INC.

 

 

 

 

 

/s/ Steven L. Fritze

 

(Seal)

 

By: Steven L. Fritze

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

Attest:

 

 

 

/s/ Lawrence T. Bell

 

 

Lawrence T. Bell

Senior Vice President,

General Counsel and Secretary

 

 

 

3

--------------------------------------------------------------------------------